PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,690
Filing Date: 14 Dec 2017
Appellant(s): Ferranti et al.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed February 8, 2021 (hereinafter “Brief”) appealing from the Final Office Action mailed September 8, 2020 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Withdrawn Rejections
No rejections have been withdrawn by the examiner.


(2) Response to Argument
Applicant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 21-29 under 35 U.S.C. 101 Alice:
Applicant asserts that a prima facie case has not been made, Examiner completely misrepresents the claimed invention as being directed to a mental process, ignores the 2019 PEG and examples, stating that the analysis of the claim would lead to all software processes being abstract, and that the analysis does not have an explanation as to how these processes can be performed in the mind, and thus inconsistent with the PEG. Examiner disagrees as Applicant has not stated why it is not a mental process, and Applicant solely recites the limitations of the claims and asserts they are eligible under 101, and that the Examiner has not performed a proper analysis. This is a mere allegation of eligibility, and the Office Action follows the 2019 October Guidance and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the reasons as to why the additional elements are not practically integrated nor significantly more are stated as in the rejection below. Further, the claims recite the abstract ideas of a Mental Process, a Certain Method of Organizing 
“[0030] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”

Which shows that this system is any computing device, phone, PDA, etc., which are generic computer components, and the claims merely utilize these current technologies to perform the abstract limitations, which is applying it similar to that of Alice, and not rooted in computer technologies but merely a utilization of these technologies. Therefore this is not significantly more under 2B nor a practical application under Prong 2.  This is generation of risk ratings for issuing of an alert, a transmission of information, on a generic computer/device/phone. There is no improvement to technology as reasoned above, as the system merely utilizes current technologies to perform the abstract limitations of the claims, such as collecting, analyzing, and transmission of information as recited in the rejection below.  This is processing and transmission of information that is generic as reasoned above.  The abstract portions of these limitation merely utilize current technologies such as the client device and computers to perform the abstract parts of the claims.  As above the additional elements are recited at a high-level of generality, and this is Applying It similar to that of Alice as exemplified in the passage above which shows that this is a generic use of any computing system/device.  The abstract limitations of the claims are performed utilizing this current technology and there is no improvement in the specification.  Transmitting information in the form of an alert to a 
“[0068] The application determines a deviation value based on comparing the retrieved baseline operational risk rating score and the initial operational risk rating score (block 414). In one embodiment, the application may issue an alert to a client device (e.g., client 304) in response to the determined deviation value exceeding a predetermined threshold value. Process 400 terminates thereafter.”

Which shows that there is an alert, but not how it is done other than that it is sent to a client device. There is no detail of this alert that would make this other than an abstraction implemented on a generic computing device, a client device. 
Applicant asserts that the claims are practically integrated and that the Examiner has erred, that the claims have not been taken as a whole, with all additional elements addressed, citing Claims 1 and 2 of Example 42, and that Examiner has failed to consider the claimed combination of all the elements, and improperly analyzed the dependent Claims stating that the Examiner’s analysis ignores the dependent Claims.  Examiner disagrees as all of the additional elements have been addressed as per the rejection below by utilizing the guidance of the 2019 October PEG, the sample rejection, and the MPEP. Applicant alleges that the claims are practically integrated, but gives no reason as to why they would be characterized in any other way, other than stating that the combination of all the elements have not been examined. This is incorrect, as the additional elements included in the Claims, such as the client device, processor, etc., are recited at a high-level of generality such that they amount to no more than 
“[0030] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”

Which shows that this system is any computing device, phone, PDA, etc., which are generic computer components, and the claims merely utilize these current technologies to perform the abstract limitations, which is applying it similar to that of Alice, and not rooted in computer technologies but merely a utilization of these technologies. Therefore this is not significantly more under 2B nor a practical application under Prong 2.  This is generation of risk ratings for issuing of an alert, a transmission of information, on a generic computer/device/phone. There is no improvement to technology as reasoned above, as the system merely utilizes current technologies to perform the abstract limitations of the claims, such as collecting, analyzing, and transmission of information as recited in the rejection below.  This is processing and transmission of information that is generic as reasoned above.  The abstract portions of these limitation merely utilize current technologies such as the client device and computers to perform the abstract parts of the claims.  As above the additional elements are recited at a high-level of generality, and this is Applying It similar to that of Alice as exemplified in the passage above which shows that this is a generic use of any computing system/device.  The abstract limitations of the claims are performed utilizing this current technology and there is no improvement in the specification.  Transmitting information in the form of an alert to a client device not an improvement to a computer or a technology, and thus not significantly more, as this is transmission of information (abstract Mental Process for Organizing and Tracking Information) on a generic computer component. The MPEP in 2106.05(d) has stated that transmission steps are 
Applicant argues that factual evidence is required to support a finding that both the additional elements and the combination of additional elements are well-understood, routine, and conventional, that Examiner’s analysis is inconsistent with Berkheimer, and that Examiner has not addressed the combination or presented evidence. Examiner disagrees as the additional elements and the combination of additional elements have all been addressed in the rejection below, as per the MPEP, the October 2019 PEG, and the sample rejection. The steps which have been taken as well-understood, routine, and conventional, have all been done so by utilizing evidence such as the MPEP, which states that collecting, storing, and transmitting of information are extra-solution activity. Further, even if there were additional elements that this did not cover, Applicant’s own specification has been utilized to show that the additional elements and combination are highly generic, not practically integrated, and not significantly more. For instance Fig. 1 and Applicant’s cited portion in [0030] above show this highly generic system. Also, Applicant has not stated why this combination would be significantly more, other than that Examiner has not analyzed it properly, which is incorrect for the reasons above.
To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.

Rejection of Claims 21-29 under 35 U.S.C. 112(a):
	Applicant asserts that they do not claim a new algorithm or anything comparable, and thus under U.S.C. 112 there is no requirement that the algorithms as Applicant has disclosed an improved algorithm aggregator, weight aggregator, risk rating engine, and deviation analyzer, and states that there is no requirement that these algorithms be disclosed in full detail. Examiner disagrees as Applicant’s argument basically states we have a have new aggregator and engines which perform the algorithms which are performed in our invention but we are not going to tell you what these algorithms are. This is a black box, and as there is no detail provided in the Applicant’s Specification as per the rejection below. Further, the aggregator and engines are described in Applicant’s Specification as:
“[0054] Algorithm aggregator 314 receives and aggregates a set of algorithms retrieved from database 320. In one embodiment, algorithm aggregator 314 constructs and executes a database query based on domain category 306. For example, a SQL database query based on "Technology" category may be constructed as SELECT algorithms FROM risk rating WHERE domain='Technology'. In one embodiment, algorithm aggregator 314 receives the query results from the constructed database query then executes the algorithms retrieved in the query results. In this embodiment, algorithm aggregator 314 obtains intermediate values generated by executing the retrieved algorithms associated with domain category 306, then calculates a baseline algorithm score from the generated intermediate values. In one embodiment, the baseline algorithm score may be an average of the generated intermediate values. In another embodiment, the baseline algorithm score may be a median of the generated intermediate values. 
 
In both embodiments, baseline algorithm score may be provided to deviation analyzer 318 and/or applied to baseline weight factors obtained from weight aggregator 316 to calculate a baseline risk rating.”

Which shows what these elements do, but not what these elements are, which is problematic in itself. These aggregators and engines have no description other than the function that they perform, and thus are software and code for performing the algorithms, which are used to calculate the baseline weight factors, the baseline operational risk rating, algorithm score, and all other ratings, scores, and values. Thus this information is integral to performing the operations of the claims and must be divulged. This is not an enablement rejection, but squarely a written description as to perform the 
Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 112(a).

Rejection of Claims 21-29 under 35 U.S.C. 103:
	Applicant asserts that Rosenburg does not teach the limitation of “performing, using an algorithm aggregator of the application, a first database query on the database and constructed using the selected domain category to generate a baseline algorithm score using intermediate values for each of a plurality of operational risk rating algorithms retrieved from the database using the first database query” stating that (i) the two algorithms used in Rosenburg are not retrieved from a database using a query, (ii) the two algorithms used are not operational risk rating algorithms, and (iii) the algorithm of [0171] is not a risk rating algorithms.  Examiner disagrees as Rosenburg teaches performing, using an algorithm aggregator of the application as in [0171] where modules are used as part of the application on a computing device. Rosenberg teaches a first database query on the database and constructed using the selected domain category. Then, in [036] a database is queried for supplier profile information from a database, and the fact that it doesn’t state database, as a query requires a database. Therefore in (i) is retrieved from a database using a first database query. Then in (ii) the risk algorithms don’t need to be explicitly named operational risk, but rather they calculate operational risk as in [0115] where a risk score for the country or customer is retrieved and applied to the risk, thus it is baseline for the country 
	Therefore the arguments are non-persuasive, the combination of Rosenburg and Iyer teaches the amended limitations of the claims, and the rejection of the claims and their dependents are maintained under 35 USC 103.
	








Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/15/2021


Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.